Citation Nr: 1014996	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-33 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in White River 
Junction, Vermont


THE ISSUE

Whether the Veteran is eligible for enrollment in the 
Department of Veterans Affairs healthcare system.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to February 
1973.  The record indicates naval reserve service from 1973 
to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination dated in August 2008 
of the Department of Veterans Affairs (VA) Montana Healthcare 
System at Fort Harrison, Montana.  The Veteran's claim file 
is currently within the jurisdiction White River Junction, 
Vermont, VARO.


FINDINGS OF FACT

1.	VA placed the Veteran in priority group 8 under 38 C.F.R. 
§ 17.36(b)(8) when processing his application for enrollment 
in VA's healthcare system.

2.	The Veteran filed his initial application for enrollment 
in VA's healthcare system in May 2008 (after January 17, 
2003).


CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA 
healthcare system are not met.  38 U.S.C.A. §§ 1705, 1721 
(West 2002 & Supp. 2008); 38 C.F.R. § 17.36 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
Veteran notice, albeit inadequate, with regard to his claim.  
However, remanding for more comprehensive notice or 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such action could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II. Analysis of Claim

The Veteran filed an application for enrollment in VA's 
healthcare system in May 2008.  When processing this 
application, VA placed the Veteran in priority group 8.  By 
letter dated August 2008, VA informed the Veteran that he was 
not eligible for enrollment based on the filing date of his 
application and the priority group in which he was placed.

The Veteran now asserts that he should be found eligible for 
enrollment in VA's healthcare system based on his service.  
He claims that during service he injured his foot, incurred 
hearing and vision loss, and experienced urethritis.  
Moreover, he implies that hypertension and cholesterol 
disorders may be due to service.  

Generally, a veteran must be enrolled in VA's healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2009).  The Secretary of VA is tasked with 
managing the enrollment of veterans in accordance with the 
following priorities (priority categories), in the order 
listed:

(1) veterans with service-connected disabilities rated 50 
percent or greater; (2) veterans with service-connected 
disabilities rated 30 percent or 40 percent; (3) veterans who 
are former prisoners of war (POW) or were awarded the Purple 
Heart; veterans with service- connected disabilities rated 10 
percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need for regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3).  38 U.S.C.A. 
§ 1705(a) (West 2002); 38 C.F.R. § 17.36(b)(1)-(7) (2008).  
An additional priority category 8 was established, effective 
October 2, 2002, pursuant to Section 202(a) of the Department 
of Veterans Affairs Health Care Programs Enhancement Act of 
2001, Pub. L. No. 107-135, 115 Stat. 2446 (2002).  See 38 
C.F.R. § 17.36(b)(8).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in VA's healthcare 
system.  VA's Secretary has the authority and power to 
prescribe rules and regulations relating to hospital, nursing 
home care, and medical treatment of veterans.  See 38 
U.S.C.A. § 1721 (West 2002).  Establishing an additional 
priority category pursuant to 38 C.F.R. § 17.36 was clearly 
an exercise of that authority and was published as an interim 
final rule in the Federal Register on January 17, 2003.  In 
the Federal Register's summary, the rationale of that change 
was explained.

According to the summary, as required by Pub. L. 104-262, the 
Veterans' Health Care Eligibility Reform Act of 1996, VA's 
Secretary must make an annual decision concerning enrollment 
in VA's healthcare system in order to ensure that medical 
services provided are both timely and acceptable in quality.  
An enrollment system is necessary because VA health care is 
discretionary and can be provided only to the extent that 
appropriated resources are available for that purpose.  In 
recognition of this fact, Congress has prioritized 
eligibility to enroll in VA's system by creating eight 
priority categories, with "priority category 8" veterans 
(those who do not have compensable service-connected 
disabilities and whose incomes exceed geographic-means tests) 
having the lowest priority for enrollment.  The law 
recognizes the higher obligation owed to veterans requiring 
care for their service-connected disabilities, and to lower- 
income veterans.  

After the implementation of the enrollment requirement in 
1998, all veterans seeking VA care were permitted to enroll.  
However, subsequently, VA experienced tremendous growth in 
the number of veterans seeking VA health care benefits.  VA 
was thus unable to provide all enrolled veterans with 
appointments within a reasonable time.  Instead, many VA 
facilities began to place new enrollees on waiting lists or 
scheduled their appointments so far in the future that the 
services became timely.

Due to this fact, VA decided to continue treatment for all 
veterans currently enrolled in any category and to initiate 
treatment for all new enrollees in priority categories 1 
through 7.  To protect the quality and improve the timeliness 
of care provided to veterans in higher enrollment priority 
categories, however, VA decided to suspend the enrollment of 
additional veterans in the lowest statutory enrollment 
category (priority group 8), effective January 17, 2003.  68 
Fed. Reg. 2,670, 73 (January 17, 2003) (codified at 38 C.F.R. 
§ 17.36).

VA subsequently amended its regulations to expand enrollment 
in VA's healthcare system for priority group 8 veterans with 
higher income (income that exceeds the current means test and 
geographic means test income thresholds by 10 percent or 
less), effective June 15, 2009.  74 Fed. Reg. 22,832, 22,835 
(May 15, 2009).  A veteran may apply for enrollment in VA's 
healthcare system at any time by submitting a completed VA 
application for health benefits, a VA Form 10-10EZ, to a VA 
medical facility.  38 C.F.R. § 17.36(d) (2009).  Upon receipt 
of a completed VA Form 10-10EZ, the appropriate VA personnel 
is to determine the veteran's eligibility for enrollment by 
placing him or her in a priority category.  If a veteran is 
found to be in a priority category that renders him 
ineligible for enrollment, VA is to notify the veteran that 
he or she is not eligible for enrollment.  38 C.F.R. 
§ 17.36(d)(2).

As previously indicated, in this case, the Veteran applied 
for enrollment in VA's healthcare system in May 2008, or 
after January 17, 2003.  The record indicates that the 
Veteran has not been service connected for any disorders (he 
currently has service connection claims pending with VA and 
may re-apply at any time upon favorable applicable 
resolution).  And the record indicates that the Veteran's 
annual income exceeds the current means test and geographic 
means test.  See 
http://www.va.gov/healtheligibility/eligibility.  Based on 
these facts, VA has assigned the Veteran to priority group 8.  
See U.S.C.A. § 1705(a).

According to the financial information the Veteran provided 
in his application, he no dependants.  In this regard, the 
Board has not considered the Veteran's spouse as a dependant 
as he indicates that he and his spouse have separated.  The 
Board will not consider in this decision her $48,000 annual 
income or $4800 net worth as reported by the Veteran.  

In any event, the Veteran indicated that his net worth is 
$6500.  He indicated his total wages of $65,000, his annual 
medical expenses of $6300, and his annual educational 
expenses of $7400.  This translates to a net income of 
$51,300.  He is thus not eligible for enrollment under the 
revised, relaxed standards.  See 
http://www.va.gov/healtheligibility/eligibility.

The Board is bound by the statutory and regulatory provisions 
governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  
In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the lack of entitlement of 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)


ORDER


Eligibility for enrollment in VA's healthcare system is 
denied.



____________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


